 In the Matter of S. H. CAMP AND COMPANYandAMALGAMATED`CLOTHING WORKERS OF ,AMERICA, AFFILIATED WITH THE C. I. O.Case No. R-58441.-Decided September 16, 1943Bisbee, MoKone, Badgley, and Mclnally,byMr. Maxwell F. Badg-ley,of Jackson, Mich., for the Company.Mr. Frank Schaps,of Chicago, Ill., andMr. Sebastian Cubeta,of,Jackson, Mich., for the-Union.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Amalgamated Clothing Workers ofAmerica, affiliated with the C. I. 0., herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of S. H. Camp and Company, Marshall, Michi-gan, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before FrederickP. Mett, Trial Examiner. Said hearing was held at Marshall, Michi-gan, on August 17, 1943.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, to introduce evidence bearingon the issues, and to file briefs with the Board. The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYS.H. Camp and Company is a Michigan corporation engaged inthe manufacture, distribution, and sale of surgical and orthopedicsupports.Its main operations are located at Jackson, Michigan. Italso operates plants at Marshall, Michigan,Windsor, Canada, and52 N. L. R. B., No. 111.644 S.H. CAMP AND COMPANY645one in England.Only the Marshall, Michigan, plant is involvedin this proceeding. ' During anaverageyear the Company purchasesapproximately 94.5 percent of raw materials used in its Michiganplants from points outside the State of Michigan and ships approxi-mately 97.7 percent of the products of its Michigan plants to pointsoutside the State of Michigan.All rawmaterialsare received atthe Jackson plant.Part are then allotted and delivered to the Mar-shall plant which returns finished products to Jackson for shipping.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America is a labor organiza-tion affiliated with the Congress of Industrial Organizations, admit-ting to membership employees of the Company.III.THEQUESTION CONCERNINGREPRESENTATIONOn July 2, 1943, the Union, by letter, requested recognition as ex-clusive bargaining representative of the employees at the Company'sMarshall plant.The Company did not answer the communication.A statement of the Regional Director, introduced into evidence, in-dicates that the Union represents a substantial number of employeesin the unit herein found appropriate.'IV.THE APPROPRIATE UNITThe Union contends that all of the production employees of theMarshall plant except foremen, foreladies (including floorladies andfloorwalkers), office employees, supervisory employees, maintenanceemployees, and two women whom it alleges are agents of the Com-pany, constitute an appropriate unit.The Company contends thatthe employees of the Marshall and Jackson plants together constitutethe only appropriate bargaining unit for its employees, and that floor-ladies and floorwalkers and the alleged agents should be includedin the unit.The Company and the Union also differ as to the statusof three women'whom the Union classifies as clerical and the Com-pany classifies as production employees.With the exception`of thedifferences noted above, the parties are in agreement upon exclusions.The Company maintains that the Marshall operations are merely anextension of the Jackson operations; that the extension was located in1 The Union submitted to the Regional Director 29 application-for-membership cards,each bearing apparently genuine signatures, -22 of which corresponded with names ofpersons on the Company's pay roll for July 24, 1943, which contained 41 names in theappropriate unit.They were dated:21 in June 1943, 4 in July 1943,4 undated. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarshall because of lack of space and shortage of labor in Jackson;and that the Marshall operations are, temporary and will be discon-tinued when the conditions that prompted their inception cease toexist.All raw materials are received at the Jackson plant., All cuttingisdone there.After the garments have been cut and certain pre-liminary steps taken in their manufacture, pieces for the manufactureof five styles are sent to Marshall for completion.2The finished prod-ucts are packed at Marshall and returned to Jackson for distribution.Rates of pay of employees of the two plants are not the same, but arekeyed to allow all to earn equal amounts. Other facts contained in therecord, however, far outweigh those relied upon by the Company insupport of its contention for a two-plant unit. The plants are 30 milesapart; one is located in a community having a population of more than50,000, the other in a community having a population of less than10,000; there is no interchange of personnel between them.Hiring,discharging, and disciplining is done at the respective plants.TheCompany in collective bargaining relations has at all times dealt withthe Jackson plant only.Although the Marshall plant has been inexistence since August 1941, and the Jackson plant employees havebeen represented by an unaffiliated union since 1939, this union hasnot organized the Marshall plant employees. In January 1943, theCompany and the Union entered into a consent election agreementcovering the Jackson plant.3The Company did not then raise theissue of a multiple plant unit.Other situations have arisen in whichthe plants could have been treated together or separately and the Com-pany has consistently treated them as separate units .4Since the Marshall plant has, since its inception, been treated byboth the Company and labor organizations as a separate unit, andsince it is sufficiently independent of the Jackson plant to warrantsuch treatment, we shall find appropriate the basic,unit requested bythe Union.1.Floorladies and floorwalkers:The employees in question areKatherineWeatherwax and Evelyn Obenour, whom the Companyclaims are production employees.They are paid an hourly rate of12 to 15 cents lower than the forelady, while production workers areall on piece work. They distribute work to the piece workers, instructthem in the manner in which the work is to be performed, gather upthe work when it is completed, and return work which has failed topass inspection to the piece workers with instructions to rework thesame.They transmit the orders of the superintendent and the fore-2 The Marshall plant handles only 5 styles.The Jackson plant handles 250,includingthe 5 made at Marshall.3Regional Case No 7-R-1266.4Wage scales for Jackson were submitted to the war Labor Board for approval.TheBoard's recommendation was then followed in both plants. S.H. CAMP AND COMPANY647lady to the piece workers and report any failure to carry out theseorders.They are regarded by the piece workers as assistants to theforelady.We find that Weatherwax and Obenour are supervisoryemployees and we shall exclude them as such from the unit.2.Clerical emnployees:The employees in dispute are Eloise Randall,who has worked in the Company's office 4 hours in the period sinceJanuary 1943, to the date of the hearing, Jennie Carver, who hasworked in the office 2 hours during that period, and Jean Randall,who works in the office one-half to three-quarters of a day each week.All three of these women have regular work in , production.TheUnion also sought to establish that Eloise Randall and Jennie Carvershould be excluded on the ground they are spies for the Company.The record fails to sustain this claim, even assuminug that evidencewith respect to it was relevant in a representation proceeding.Wefind that Eloise Randall, Jennie Carver, and Jean Randall are produc-tion employees and they will be included as such in the unit.We find that all employees of the Company at its Marshall, Michi-gan, plant, but excluding the janitor,5 clerical employees, and allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the- limitations and -additions set forth in theDirection.While the parties agree that employees on leave of absence areeligible to vote, they differ as to the eligibility of Mrs. Walker andMrs. Lewis, who have gone to join their husbands who are in the Army.The Union maintains that they are on leave, basing its contention onalleged statements of the two women.The Company introduced thewomen's separation notices, and testimony to the effect that the womenhad left without notice and without requesting leave.The evidencedoes not support the Union's contention, and we find that Walker andLewis have quit and are therefore ineligible to vote.L The janitor is the only maintenance employee in the plant. 648DECISIONS OF NATIONAL LABOR RELATIONS. BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with S. H. Camp andCompany, Marshall, Michigan, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Seventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or'temporarilylaid off, and including employees in the armed forces of thethe UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause,to determine whether or not they desire to be represented by Amalga-mated Clothing Workers pf America, affiliated with the Congress ofIndustrial Organizations, for the purposes of collective bargaining.CHAIRMAN MILLIs took no part in the consideration of the aboveDecision and Direction of Election.